IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFREY LANCE HILL, SR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2979

SUWANNEE RIVER WATER
MANAGEMENT DISTRICT
AND LINDA PETRY HILL,

      Appellees.

_____________________________/

Opinion filed August 24, 2017.

An appeal from the Circuit Court for Columbia County.
William F. Williams, Judge.

Jeffrey Lance Hill, Sr., pro se, Appellant.

Leonard J. Dietzen of Rumberger, Kirk & Caldwell, P.A., Tallahassee, and Chase
E. Hattaway and David C. Willis of Rumberger, Kirk & Caldwell, P.A., Orlando,
for Appellee, Suwannee River Water Management District.




PER CURIAM.

      DISMISSED.

LEWIS, RAY, and JAY, JJ., CONCUR.